—In an action to recover damages for breach of a consumer credit agreement and on an account stated, the defendant appeals from an order of the Supreme Court, Westchester County (O. Bellantoni, J.), dated December 13, 2011, which denied her motion to vacate a prior judgment of the same court entered November 7, 2001, upon her default in appearing or answering the complaint, which was in favor of the plaintiff and against her in the principal sum of $28,303.64.
Ordered that the order is affirmed, with costs.
Contrary to the defendant’s contentions, the Supreme Court properly denied her motion to vacate a judgment entered upon her default in appearing or answering the complaint, since the motion constituted an improper attempt to relitigate issues previously resolved against her in other postjudgment orders of the court from which she did not appeal {see 47 Thames Realty, LLC v Robinson, 85 AD3d 851, 851-852 [2011]; Robert Marini Bldr. v Rao, 263 AD2d 846, 848 [1999]). Moreover, the motion was untimely and without merit.
We decline the plaintiffs request to impose sanctions against the defendant and her appellate counsel {see generally 22 NYCRR 130-1.1).
Mastro, J.E, Austin, Cohen and Miller, JJ., concur.